Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention identified by Species A, shown in Figures 1 and 2 in the reply filed on 5/17/2022 is acknowledged.
Claims 9 and 11 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/2022.
Claim 1 contains allowable subject matter. Claims 9 and 11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A and B, as set forth in the Office action mailed on 5/17/2022, is hereby withdrawn and claims 9 and 11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 33 (shown in Fig. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9 and 11 are objected to because of the following informalities:  
-	in claim 9 line 2, “a tension band assembly” should be changed to --the tension band assembly--;
-	in claim 9 line 2, “a side airbag” should be changed to --the side airbag--;
-	in claim 9 line 4, “the region” should be changed to --a region--;
-	in claim 9 line 4, “the front end” should be changed to --a front end--;
-	in claim 9 line 6, “the region” should be changed to --a region--;
-	in claim 9 line 7, “airbag” should be changed to --airbags--;
-	in claim 9 last line, “airbag” should be changed to --airbags--. 
Appropriate correction is required.
Claim 11 is also rejected for the same reasons above due to its dependency from at least claim 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 lines 7, 10, AND 14, the use of “its” is improper. Therefore, claim 1 is rendered indefinite.
Claim 1 recites the limitation "the upper end" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing said limitation to --an upper end--.
Claim 1 recites the limitation "the headrest" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing said limitation to --a headrest --.
Claim 3 recites the limitation "the region" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing said limitation to --a region --.
Claim 4 recites the limitation "the inflated state" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing said limitation to --an inflated state --.
Claim 6 recites the limitation "the inflated state" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing said limitation to --an inflated state --.
Claim 7 recites the limitation "the region" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing said limitation to --a region --.
Claims 2, 5, and 8-12 are also rejected for the same reasons above due to their dependency from at least claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claim 1 lines 2-3, the limitation “in order to stabilize at least a shoulder and a head of an occupant” positively recites human body parts. Examiner suggests changing said limitation to --configured to stabilize at least a shoulder and a head of an 
occupant--.
In claim 4 lines 3-4, the limitation “designed to at least partially enclose the head and also to support the head” positively recites human body parts. Examiner suggests changing said limitation to --configured to at least partially enclose the head and also to support the head--.
In claim 5 last line, the limitation “designed to cover at least a part of the shoulder and of the upper body of the occupant” positively recites human body parts. Examiner suggests changing said limitation to --configured to cover at least a part of the shoulder and of an upper body of the occupant--.    
In claim 6 last line, the limitation “designed to cover at least a part of the shoulder and of the upper body of the occupant” positively recites human body parts. Examiner suggests changing said limitation to --configured to cover at least a part of the shoulder and of an upper body of the occupant--.    
Claims 2, 3, and 7-12 are also rejected for the same reasons above due to their dependency from at least claim 1.
Allowable Subject Matter
The primary reason for the allowance of the claims in this case, is the inclusion of the “the second tension band has an upper end and a lower end, and its upper end is fixed in a region of the headrest on the vehicle seat, while the lower end is rigidly connected to the first tension band below the upper end of the first tension band” now included in the independent claim, in combination with the other elements recited, which is not found in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675. The examiner can normally be reached Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614